IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


5100 FIFTH AVENUE CONDOMINIUM            : No. 74 WAL 2017
ASSOCIATION                              :
                                         :
                                         : Petition for Allowance of Appeal from
           v.                            : the Order of the Superior Court
                                         :
                                         :
ESTATE OF ESTHER F. ASCHEIM,             :
BARBARA EFFRON, IN HER CAPACITY          :
AS ADMINISTRATOR OF THE ESTATE           :
                                         :
                                         :
PETITION OF: BARBARA EFFRON, IN          :
HER CAPACITY AS ADMINISTRATOR            :
OF THE ESTATE OF ESTHER F.               :
ASCHEIM                                  :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of June, 2017, the Petition for Allowance of Appeal is

DENIED.